Denied and Opinion Filed October 30, 2018




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-01295-CV

                         IN RE NATIONAL HEALTH INVESTORS, INC.
                            AND NHI-REIT OF AXEL, LLC, Relators

                      Original Proceeding from the 95th Judicial District Court
                                       Dallas County, Texas
                                Trial Court Cause No. DC-18-07841

                                MEMORANDUM OPINION
                          Before Justices Lang-Miers, Fillmore, and Stoddart
                                      Opinion by Justice Stoddart
        Before the Court is relators’ petition for writ of mandamus in which they complain of the

trial court’s October 24, 2018 temporary restraining order. To be entitled to mandamus relief, a

relator must show both that the trial court has clearly abused its discretion and that relator has no

adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). Based on the record before us, we conclude relators have not shown they are entitled

to the relief requested. Accordingly, we deny relators’ petition for writ of mandamus. See TEX.

R. APP. P. 52.8(a) (the court must deny the petition if the court determines relator is not entitled to

the relief sought).


                                                    /Craig Stoddart/
                                                    CRAIG STODDART
181295F.P05                                         JUSTICE